DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 6/3/22.  Claim 2 has been amended. Claims 1-20 are pending and an action on the merits is as follows. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter in RE claim 1: Liu and Trapani are cited because they are pertinent to applicant disclosure .  Liu discloses  a wristband transmitting identification code and  hand hygiene information in response to the wristband determining that the hand hygiene is sufficient.  Trapani discloses a  hand wash monitoring system, faucet generator, soap dispending unit, and paper towel dispensing unit transmits data directly to server for generating reports in real-time. Liu  and Trapani however fails to disclose a reagent dispenser comprising multiple slots for holding multiple reagent cartridges; c) at least one reagent cartridge comprising a cleaning reagent and a sensor for identifying the specific cleaning reagent; server connected to said reagent and water dispensing unit for receiving and analyzing handwashing data parameters, wherein when an individual approaches the integrated reagent and water dispensing unit, the personal identification unit identifies the individual, the controller send's the individual's information to the server and receives a hand-washing sequence assigned to the individual according to his profile, the reagent and water dispensing unit dispenses one or more cleaning reagents and water according to said hand-washing sequence assigned to the individual. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter in RE claim 14:  Liu and Trapani are cited because they are pertinent to applicant disclosure .  Liu discloses  a wristband transmitting   identification code and  hand hygiene information in response to the wristband determining that the hand hygiene is sufficient. Trapani discloses a  hand wash monitoring system, faucet generator, soap dispending unit, and paper towel dispensing unit transmits data directly to server for generating reports in real-time. Liu fails to disclose receiving from the server a hand-washing sequence for the individual according to his profile; (iv) dispensing one or more cleaning reagents and water according to said hand-washing sequence assigned to the individual.  These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887